Title: Report on the Petition of Robert Oliver and Hugh Thompson, [2 February 1795]
From: Hamilton, Alexander
To: 


[Philadelphia, February 2, 1795,Communicated on February 2, 1795]
[To the President of the Senate]
The Secretary of the Treasury to whom was referred by the Senate, the Memorial of Oliver and Thompson respectfully makes thereupon the following report.
It is the object of this Memorial to obtain restitution for a sum of duties alleged to have been overpaid in the district of Baltimore in consequence of certain mistakes.
The business of rectifying mistakes in similar cases after a considerable period of time has elapsed and the accounts of the Officers made up rendered and settled is very delicate, and even very dangerous. If the rectifying of these mistakes too is to let in evidence, subsequent to the entry of a different value or a different quality of Goods from that which appeared at the entry, the practice would be liable to insuperable objections. It would amount to nothing less than the dispensing with the evidence of that identity, which results from the actual inspection of Goods by the public Officers at the time of their entry and landing.
Where mistakes are those of the Public Officers, and are early discovered and capable of being indubitably ascertained, they are rectified of course. Where they are of the parties so as to render supplementary proof necessary and especially where they have been of long standing, they ought not to be rectified. These rules are equally applicable where they operate for or against the public.
The mistakes alleged by the present Memorial are of so long standing as to suggest a very strong Objection on that account.
Upon the whole matter the Secretary is of opinion that a special interposition of the Legislature in favour of the Memorialists is inexpedient.
Which is respectfully submitted.

Alexander HamiltonSecy of the Treasy
